DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 8, 13-14, 19, and 20 have been amended.  Claims 1-20 are pending in the instant application.  

Priority
This application claims the benefit of priority to U.S. Provisional Application No. 62/417,164, filed on November 3, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 12/06/2018, 03/25/2020, 06/16/2020, and 03/08/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Amendment
The submission of claims by Applicants’ representative Dr. Jason C. Valentine on 03/08/2021 has been entered.

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claim 1 and 3-9) drawn to a plurality of macroreticular polymer beads comprising a copolymer having a plurality of complexing cavities which selectively bind Au(S2O3)23- with election without traverse of elected species of claim 4 in the reply filed on 03/08/2021 is acknowledged.   
Claims 2, and 10-20 are withdrawn from further consideration as non-elected subject matter pursuant to 37 CFR 1.142 (b) based on Applicants'  response to the Restriction 

Claim Objection
Claim 6 is objected to because of the following informalities:  the term “the ligand monomer” in the phrase “wherein the ligand monomer is N-(4-vinylbenzyl)-N,N,N-tri-n-pentylammonium” is suggested to be replaced with “the cationic ligand monomer” to make claim 6 clearly defined.  
Claim 7 is objected to because of the following informalities:  the term “the ligand monomer” in the phrase “wherein the ligand monomer is N-(4-vinylbenzyl)-N-decyl-N,N-dimethylammonium” is suggested to be replaced with “the cationic ligand monomer” to make claim 7 clearly defined.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 3 contains a phrase “a polymerizable cation selected from the group consisting of ammonium, pyridinium, pyrollidinium, imidazolium, guanidinium, phosphonium and sulfonium”.  By definition in chemistry, “ammonium” is a positively charged ammonia cation with 4+. It is not a polymerizable cation.  In addition, pyridinium is a positively charged pyridine, not a polymerizable cation.  Therefore, claim 3 is indefinite.   
The phrase “wherein the cationic ligand monomer is a polymerizable cation selected from the group consisting of ammonium, pyridinium, pyrollidinium, imidazolium, guanidinium, phosphonium and sulfonium” is suggested to be replaced with “wherein the cationic ligand monomer comprises a cation selected from the group consisting of ammonium, pyridinium, pyrollidinium, imidazolium, guanidinium, phosphonium and sulfonium”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 and 3-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,504,988 (“the `988 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1 and 3-9 and claims 1-26 of the `988 patent are drawn 2O3)23-.  See Example 1 of the present specification and Example 1 of the specification of the `988 patent.      


Conclusions
Claims 6 and 7 are objected to. 
Claims 1 and 3-9 are rejected.
Claims 2, and 10-20 are withdrawn.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731